Citation Nr: 0604886	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  97-29 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection of schizophrenia. 

2. Service connection for post-traumatic stress disorder. 


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 
INTRODUCTION

The veteran served on active duty from March 1974 to April 
1976 and from August 1981 to June 1982. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO or 
Agency of Original Jurisdiction (AOJ)), denying the 
application to reopen the claim of service connection for 
schizophrenia.  The veteran also appealed a May 2000 rating 
decision, denying the claim of service connection for post-
traumatic stress disorder (PTSD). 

In adjudicating the claims, the RO included the claim of 
service connection for PTSD in the claim to reopen.  As a 
diagnosis of PTSD was not of record when the RO previously 
denied the claim of service connection for schizophrenia in 
1983, the claim of PTSD is a new claim because it has not 
been previously adjudicated.  Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).  For this reason, the Board has listed the 
issues separately on the first page of this decision. 

In November 2000, the veteran testified before the 
undersigned Veterans Law Judge, who is making the final 
determination of the claims.  A transcript of the hearing is 
in the record before the Board.

In October 2003, the Board remanded the case for additional 
procedural and evidentiary development, including the request 
to obtain additional service medical records, as well as, VA 
and private medical records.  As the requested development 
has been completed, no further action to ensure compliance 
with the remand directives is required.  Stegall v. West, 11 
Vet. App. 268 (1998).




FINDINGS OF FACT

1. In a January 1983 rating decision, the RO denied service 
connection for schizophrenia; after the veteran was notified 
of the adverse determination and of her procedural and 
appellate rights, she did not appeal the rating decision.

2. The additional evidence presented since the January 1983 
rating decision is by itself or in connection with evidence 
previously assembled not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for schizophrenia.

3. The veteran did not serve in combat, and the alleged 
military sexual assaults have not been corroborated by 
service records or credible supporting evidence from other 
sources to support the diagnosis of PTSD.


CONCLUSIONS OF LAW

1. The rating decision in January 1983 by the RO, denying 
service connection for schizophrenia became final.  38 U.S.C. 
§ 4005 (1983) (currently codified with revisions at 38 
U.S.C.A. § 7105(c)); 38 C.F.R. § 3.104(a) (1984).

2. New and material evidence has not been presented to reopen 
the claim of service connection for schizophrenia, and the 
claim is not reopened. 38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); 38 C.F.R. § 3.156 (2001).

3. PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Duty to Notify 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. In this case, the initial rating 
decisions by the RO occurred before the enactment of the VCAA 
in November 2000. The Court also made it clear that where, as 
in this case, notice was not mandated at the time of the 
initial RO rating decisions in September 1996 and May 2000, 
the RO did not err in not providing such notice.  Pelegrini 
at 120; VAOPGCPREC 7-2004. The Court did state that an 
appellant does have the right to VCAA content-complying 
notice and proper subsequent VA process.

On the claim to reopen, the RO notified the veteran of the 
regulatory definition of new and material evidence in the 
February 2001 supplemental statement of the case and the 
explanation that the additional evidence had to be new and 
material to reopen the claim. 

On the claim for PTSD, in September 2002, the RO notified the 
veteran of the information and evidence needed from service 
records or other sources to substantiate the claim for PTSD.  

In May 2004, the RO notified the veteran of the VCAA by 
letter.  The notice included the type of evidence needed to 
substantiate a claim of service connection, namely, evidence 
of an injury or disease or event, causing an injury or 
disease, during service or was made worse during service; 
evidence of current disability, and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The veteran was informed that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that she could submit private medical records 
or authorize VA to obtain the records on her behalf.  In the 
supplemental statement of the case, dated in July 2005, the 
RO cited 38 C.F.R. § 3.159 with the provision that the 
claimant may provide any evidence in her possession that 
pertained to a claim.  

As the VCAA notice came after the initial adjudications, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  However the action 
of the RO or AOJ described above cured the procedural defect 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of her claims as 
she had the opportunity to submit additional argument, and 
evidence, which she did, and to address the issues at a 
hearing, which she did too.  For these reasons, the veteran 
has not been prejudiced by timing of the VCAA notice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO or AOJ has obtained service 
personnel and service medical records, and VA records 
identified by the veteran as relevant to the claims.  The RO 
also afforded the veteran a VA psychiatric examination.  As 
for the request to obtain service medical records for the 
first period of service, the federal custodian of service 
records reported that no medical records for that period of 
service were found.  The RO's or AOJ's requests to obtain 
additional county hospital records were unsuccessful.  The RO 
had attempted to secure the private medical records 
pertaining to the veteran's reported shock treatments for a 
mental disorder from June 1978-79 but to no avail.  When the 
veteran was notified of this, she replied that she had no 
additional information.  

In July 1998 and October 2002, the veteran responded to VA's 
requests for information to support her claim for PTSD due to 
personal assault.  In accordance with 38 C.F.R. 
§ 3.304(f)(3), the requests include information from other 
than military sources, including records from civilian 
authorities, a rape crisis center, a counseling facility, 
health clinic, pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy; and evidence of 
behavior changes, including a request for change in duty 
assignment, changes in work performance, substance abuse, 
episodes of depression, panic attacks, or anxiety, or 
unexplained economic or social behavior changes.  In 
subsequent responses she did not identify any additional 
sources or provide specific information about her assailants 
by name or the names of any witness.  Also, the provisions of 
38 C.F.R. § 3.304(f)(3) were cited in the July 2005 
supplemental statement of the case (SSOC).  In that SSOC, the 
veteran was informed of the attempts that the RO had made to 
obtain relevant records.  

As VA complied with all of the requirements of the duty to 
assist to include the information about potential sources of 
verification of her military sexual assaults under 38 C.F.R. 
§ 3.304(f), and as there is no indication of the existence of 
additional evidence to substantiate the claims, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.  See Forcier v. Nicholson, No. 03-1208, 
2006 WL 167172 (Vet. App. Jan. 25, 2006).  The Board 
otherwise notes that the VCAA left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
before the duty to assist provisions of the VCAA are fully 
applicable to the claim.  38 U.S.C.A. § 5103A(f) (West 2002); 
see also Paralyzed Veterans of America, et. al., v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).


1. Claim to Reopen 

In July 1982, the veteran filed her initial claim of service 
connection for schizophrenia.  In documents, accompanying her 
claim, she reported receiving psychiatric treatment in 1978 
and from December 1980 to June 1981. 

In a January 1983 rating decision, the RO denied service 
connection for schizophrenia on grounds that schizophrenia 
pre-existed service and was not aggravated by service. 

In a letter, dated in January 1983, the RO notified the 
veteran of the adverse determination and of her procedural 
and appellate rights. The notice included the veteran's right 
to appeal the adverse determination by filing a notice of 
disagreement within one year from the date of the letter. The 
veteran did not file a notice of disagreement and by 
operation of law, the rating decision became final.

The evidence of record at the time of the January 1983 rating 
decision consisted solely of the service medical records for 
the second period of service.  The service medical records 
are summarized as follows.

In May 1982, on psychiatric evaluation for a Medical Board, 
medical history included a private hospitalization and a 
diagnosis of schizophrenia prior to service.  It was reported 
that the veteran was being followed in the Mental Hygiene 
Clinic due to the recurrence of schizophrenia.  After a 
psychological consultation, which included psychological 
testing, the final diagnosis was schizophrenia, residual 
type.  

In June 1982, the Medical Board found that the schizophrenia 
pre-existed service and that schizophrenia was not aggravated 
by service.  The veteran was subsequently discharged from 
service because of the pre-existing psychiatric disorder. 

Additional Evidence 

The unappealed January 1983 rating decision became final 
based on the evidence then of record.  38 U.S.C.A. § 7105(c).  
New and material evidence is required to reopen the claim. 38 
U.S.C.A. § 5108.

In July 1996, the veteran filed the current application to 
reopen the claim of service connection for schizophrenia. 

For a claim filed prior to August 29, 2001, the regulatory 
definition of new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156 (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The additional evidence presented consists of the following.

Item (1) consists of copies of service medical records.  The 
evidence is not new and material as it was previously 
considered by the RO in the January 1983 rating decision.  

Item (2) consists of copies of service personnel records for 
each period of service.  While the personnel records for the 
first period of service are new, none of the service 
personnel records for either period of service are material 
because the records do not bear directly and substantially 
upon the specific matter under consideration, that is, 
evidence of a aggravation of schizophrenia that pre-existed 
the second period of service. 

Item (3) consists of VA records, beginning in 1986, 
documenting a diagnosis of schizophrenia (November 1995 and 
July 1999), an assessment to rule out bipolar disorder (May 
1998), a diagnosis of schizoaffective disorder (November 
1999), treatment for a "psychosis" currently manifested by 
major depression (January 2000), and a diagnosis of major 
depression with history of psychosis (2004).  This evidence, 
while new, is not material as it documents continuing 
psychiatric treatment only after service, beginning in 1995.  
For this reason, it does not bear directly and substantially 
upon the specific matter under consideration, that is, 
evidence of an aggravation of schizophrenia that pre-existed 
the second period of service.  Records showing treatment 
years after service which do not link the post-service 
disorder to service in any way are not considered new and 
material evidence.  See Cox v. Brown, 5 Vet. App. 95 (1993).  

Item (4) consists of the veteran's testimony in November 2000 
to the effect that she understood that she was diagnosed with 
schizophrenia.  Again, this evidence is not and new material 
because it is cumulative of evidence previously considered in 
January 1983. 

Item (5) consists of a March 2003 statement of the veteran's 
former husband, who stated that in 1977-78 the veteran began 
to display erratic behavior and she was hospitalized at a 
civilian hospital, where she was diagnosed with paranoid 
schizophrenia.  The evidence is not new and material because 
it is cumulative of evidence previously considered. 

For the above reasons, the additional evidence is not new and 
material.  Therefore, the claim is not reopened and the 
appeal is denied.  

2. PTSD 

The veteran asserts that she suffered military sexual 
assaults, resulting in PTSD. 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f). 

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3). 

The RO was unable to obtain service medical records for the 
first period of service.  In such cases where service medical 
records are presumed destroyed, the Board has a heightened 
obligation to explain its findings and conclusions and 
consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  Significantly, service personnel 
records, consisting of administrative records for each period 
of service, contain no reports of disciplinary problems or 
other probative evidence that supports the veteran's claims.

The service medical records for the second period of service 
do not contain a complaint, finding, or history of a military 
sexual assault.  The records do show that, on a Medical Board 
evaluation, history included a private hospitalization and a 
diagnosis of schizophrenia prior to service.  It was noted 
that the veteran was being followed in the Mental Hygiene 
Clinic due to the recurrence of schizophrenia.  Her symptoms 
included depersonalization, depression, paranoia, anxiety, 
and difficulties on the job and in interpersonal 
relationships.  The precipitating stresses were routine 
military duty and history of psychiatric treatment.  The 
veteran was subsequently discharged from service because of 
the pre-existing schizophrenia. Schizophrenia is not a 
service-connected disability. 

Since the claim of PTSD is based on in-service sexual 
assaults, and as a sexual assault is not documented during 
service, the Board must consider other sources to corroborate 
the veteran's account of the assaults. 

As for the veteran's account, she stated that, in January 
1982, while at Fort Bragg and at night, she was raped by 
another soldier, whom she did not know; that after the 
incident she went to the health clinic and was diagnosed with 
a disease; and that in March 1982 she had a miscarriage at a 
county hospital (July 1998 statement in support of claim).  
Also, she testified that she was sexually assaulted during 
Advanced Individual Training (AIT) in her first enlistment by 
a staff person, and she did not report it because of fear.  
She testified too that after one of the assaults she was 
treated at a county hospital (November 2000 hearing 
transcript).  The veteran also stated that she was sexually 
assaulted by a recruiter in 1980 and by a soldier in 1981 
during AIT in her second enlistment at Fort Benjamin Harrison 
(October 2002 statement in support of claim).  

As for other sources, the only other sources are VA clinical 
records and a statement of the veteran's former spouse, who 
stated that in 1977/1978, the veteran exhibited erratic 
behavior, and she was then diagnosed with paranoid 
schizophrenia at a civilian hospital (March 2003). 

VA records disclose that the veteran stated that after the 
assault in 1981 she had a sexually transmitted disease, a 
miscarriage, and hospitalization (Incident 1) (VA records, 
dated from March and December 1997).  The assessments were 
anxiety, panic attacks, and questionable PTSD.  In other VA 
records, she gave a history that in 1982 she was raped by her 
commanding officer (CO), who had her discharged from service 
because of her mental illness, and the assessment was 
adjustment disorder with depressed mood (Incident 2) 
(February 1998).  She reported a history of rape at 17 or 18 
by a family member before her first period of service and at 
age 25 in which she became pregnant and miscarried (September 
1999). 

Taken together the veteran has described several assaults, 
but only incidents 1 and 2 are corroborated from other 
sources, that is, VA clinical records.  The alleged assault 
by a family member prior to the first period of service, the 
assault at age 25 (as she was born in 1953 she attained the 
age of 25 in 1978), and the assault by a recruiter in 1980 
did not occur during a period of service. 

As for the alleged assaults during her first enlistment and 
in January 1982 during her second enlistment, there is no 
evidence from other sources, that is, VA clinical records 
that refer to either incident.  Therefore, the veteran's 
statements and testimony standing alone without credible 
supporting evidence from any other source does not establish 
the incurrence of either of these alleged military assaults. 

As for the alleged assaults by an unknown military person 
during the second enlistment in 1981 at Fort Benjamin 
Harrison (Incident 1) and in 1982 by her CO at Fort Bragg 
(Incident 2), which are documented by VA clinical records, 
the service records for the second enlistment disclose that 
the veteran was initially assigned to Fort Jackson, then 
beginning in October 1981, she was assigned to Fort Benjamin 
Harrison for eight weeks, followed by assignment to Fort 
Bragg in December 1981. 

According to the veteran, following the alleged assaults 
during her second enlistment, she went to a health clinic, 
she was diagnosed with a sexually transmitted disease, she 
had a miscarriage in March 1982 at a county hospital, and she 
was hospitalized.  

The service medical records for the second period of service 
disclose that, in August 1981, before assignment to Fort 
Benjamin Harrison, the veteran complained of menstrual 
irregularity and vaginal bleeding.  It was noted that she was 
on birth control pills, and the assessment was hormone 
deficiency. 

While at Fort Benjamin Harrison, the veteran was seen about 
once a week from the second week of October 1981 until the 
end of November 1981 for treatment atypical pneumonia.  There 
were no health record entries about an assault or sexually 
transmitted disease or hospitalization. 

At Fort Bragg, during the third week of January 1982, the 
veteran was sent to the Mental Health Clinic with a history 
of psychiatric hospitalization due to a divorce and custody 
battle and frequent sick call visits with no organic basis 
for her complaints.  The veteran complained of the inability 
to do physical training and of poor eating habits, sleep 
disturbance, loneliness, and paranoia; she had questions 
about her past.  The pertinent finding was a depressed mood.  
On the consultation report, the assessments were 
schizoaffective disorder and depression.  

When the veteran was seen one week later, she still had 
sleeping problems, depression, and paranoia.  Later on the 
same day, she complained of urinary frequency and dysuria of 
two weeks' duration.  On January 27 and 28, 1982, after an 
abnormal urinalysis, she was on medication for a urinary 
tract infection. On February 5, 1982, she was given a 
different prescription for her psychiatric symptoms.  On 
February 11, 1982, she was better on the new medication, but 
she complained of anxiety and heart palpitations. 

In March 1982, it was noted that the veteran was depressed 
because she was separated from her children, and she was 
placed on a temporary physical profile because of emotional 
problems.  On March 21, 1982, she complained of vaginal 
bleeding of one week's duration.  It was noted that she was 
on birth control pills.  An hour and a half later on the same 
day, she was seen at a county hospital for similar 
complaints, including vaginal bleeding of about a week's 
duration and pain after sexual intercourse.  On the following 
day, she complained of bleeding and pain during intercourse.  
A pregnancy test was negative.  On March 25, 1982, on follow-
up, the impression was birth control pill incompatibility and 
improper use.  

In May 1982, on psychiatric evaluation for a Medical Board, 
the veteran was described as a divorced and the mother of two 
children, who had a very difficult marital situation.  
Medical history included a private hospitalization and a 
diagnosis of schizophrenia prior to service.  It was reported 
that the veteran was being followed in the Mental Hygiene 
Clinic due to the recurrence of schizophrenia.  Her symptoms 
included depersonalization, depression, paranoia, anxiety, 
and difficulties on the job and in interpersonal 
relationships.  The diagnosis was schizophrenia, residual 
type.  The precipitating stresses were routine military duty 
and history of psychiatric treatment.

Later in May 1982, history included irregular menses.  It was 
reported that a pregnancy test was negative.  In June 1982, 
she was seen for symptoms of vaginal bleeding, dysuria, 
polyuria, and hematuria.  While a possible miscarriage was 
assessed, when she was seen by a physician, a urinary tract 
infection and probable pelvic inflammatory disease were 
noted.  She was then hospitalized for two days for further 
evaluation. 

On hospitalization, the veteran admitted to emotional 
problems for which she was taking medication and seeing a 
doctor.  History included irregular menses and irregular use 
of birth control pills.  The veteran complained that she felt 
pregnant.  The initial assessment was a possible missed 
abortion.  Repeat pregnancy tests were negative, and a test 
for sexually transmitted diseases was negative.  There was no 
evidence of an intrauterine pregnancy on an abdominal 
ultrasound test.  The final diagnoses on discharge from the 
hospital were hemorrhagic cystitis, which resolved, 
breakthrough bleeding with birth control pills, and possible 
endometriosis. 

After a careful review of the service medical records for the 
second period of service, there is no medical evidence of a 
miscarriage in March 1982, and although the veteran was 
evaluated for a miscarriage during hospitalized in June 1982, 
the diagnoses were hemorrhagic cystitis, which resolved, 
breakthrough bleeding with birth control pills, and possible 
endometriosis.  And there is no medical evidence of a 
sexually transmitted disease.  While in March 1982 the 
veteran complained of pain during and after intercourse, 
there was no association by complaint, finding, or history 
with a sexual assault. 

To the extent that the service medical records do not 
corroborate the veteran's account as to a miscarriage or a 
diagnosis of a sexually transmitted disease, the veteran is 
not credible.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence).  

The veteran's credibility is also in question as to the 
actual occurrence of the military assaults.  A VA mental 
health therapist, one who had stated that the veteran's 
childhood sexual trauma caused a more intense PTSD due to her 
military sexual trauma (March 2001), referred the veteran for 
psychological testing to assess her credibility because of 
her distorted thinking about the sexual traumas she 
experienced from childhood through adulthood (July 2001), but 
the veteran did not report for the testing. 

As for any behavioral changes such as poor job performance 
and episodes of depression and anxiety, these were attributed 
to the identified recurrent schizophrenia with precipitating 
stresses of routine military duty and a history of 
psychiatric treatment. 

As for the diagnosis of PTSD, predicated on the alleged 
military assaults, VA records show an assessment of 
questionable PTSD based on the veteran's account of an 
assault in 1981, resulting in a sexually transmitted disease, 
a miscarriage, and hospitalization (VA records, dated from 
March and December 1997).  The Board as explained above has 
found the veteran not to be credible as to her account as to 
a sexually transmitted disease or miscarriage during her 
second enlistment.  Moreover the assessment of questionable 
PTSD is not a diagnosis that conforms to DSM-IV as required 
by 38 C.F.R. § 3.304(f).  

Also while PTSD due to military sexual trauma was diagnosed 
in January and June 2000, no specific incident was identified 
as the in-service stressor.  

And as for the March 2001 statement of the VA mental health 
therapist, who stated that the veteran's childhood sexual 
trauma caused a more intense PTSD due to her military sexual 
trauma, the therapist was relying on the veteran's account of 
an assault, resulting in her pregnancy and miscarriage, 
during service (September 1999).  The Board as explained 
above has found the veteran not to be credible as to her 
account of a miscarriage during her second enlistment.  In 
addition, the therapist subsequently questioned the veteran's 
credibility and referred the veteran for psychological 
testing.  

For these reasons, the Board rejects the association of PTSD 
to the alleged military assaults as favorable evidence on the 
question of whether the veteran has PTSD related to alleged 
military assaults during her second enlistment.  

In November 1999, the veteran was afforded a VA psychiatric 
examination to determine whether she had PTSD related to 
sexual trauma during service. The examiner reported that he 
had reviewed and that the veteran claimed she was raped 
during her second enlistment.  There also was a history of 
other sexual assaults unrelated to military service.  The 
examiner expressed the opinion that, if the veteran was 
truthful about her sexual trauma, she could possibly have 
PTSD, but she did not describe PTSD symptoms.  The examiner 
found that the veteran did not have symptoms of PTSD.  The 
pertinent diagnosis was schizoaffective disorder. 

As only independent medical evidence may be considered by the 
Board to support its findings, the Board concludes that, on 
the basis of the evidence of record, the veteran does not 
have a diagnosis of PSTD related to an in-service stressor, 
namely, military sexual assault, supported by credible 
evidence from all sources, including sources other than 
service records, to corroborate the veteran's account of the 
in-service stressor.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

As new and material evidence has not been presented, the 
claim of service connection for schizophrenia is not 
reopened.

Service connection for PTSD is denied.



___________________________________________
M. SABULSKY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


